Title: Thomas Jefferson to Archibald Thweatt, 27 May 1812
From: Jefferson, Thomas
To: Thweatt, Archibald


          Dear Sir Monticello May 27. 12. 
          I now return you the copy of Warden’s exceptions recieved from you some time ago. they are too captious & futile to claim serious attention from the court.
          I am sued by a Samuel Scott of Bedford Campbell for 50. as of land part of what was allotted to mrs Jefferson on the division of mr Wayles’s estate. this claim proposes to cut that much out of an entry of 99. acres purchased by mr Wayles of Richard Stith surveyor of the county, then Bedford, now Campbell, which 99. acres joined a tract of 374. as on Ivy creek which he had bought of Tullos. Scott denies there was such an entry as that of Stith’s and having in 1803. located a warrant on it & got a patent he claims under that with a pretension to give his location a relation to an entry of his of 1789. R. Stith’s entry must have been sold to mr Wayles after 1764: (when mr Wayles bought the Poplar forest) and before his death in 1773. we have to establish the existence of Stith’s entry, which cannot now be found in the Surveyor’s or clerk’s books, and his sale of it to mr Wayles. I must request you therefore to examine mr Wayles’s books & papers for the following articles of evidence.
          1. his small pocket entry books from 1764. to 1773. in which he entered generally on the spot, his cash paiments & sometimes short memorandums of his contracts. these (marked A. B. C. D Etc as well as I recollect) are all alphabeted so that you need only look for the articles under the name of Richard Stith.
          2. his cash journal (in 2. 4to paper books) in which he entered fairly the cash paiments from his pocket books. these are also alphabeted.
          3. his ledger to see if there is any account there with Richard Stith in which a paiment for this entry is charged.
          4. the Alphabetically arranged bundles of papers, to see if there is not a reciept of Stith’s for the money paid, or some letter or other paper proving he had sold such an entry to mr Wayles
          5. mr Wayles’s land book, to copy from it the entry of this article where the titles to his Bedford lands are deduced, and perhaps a plat by Bryan of this 99. acres.
          Verbatim extracts from the books are what I have to ask of you, because I shall be better enabled by them to take exact grounds in my answer, and to consider, when we proceed to the proofs, how they may be best authenticated. I am pressed to answer, and defer it only till I can obtain this information from you. I will therefore pray you to hasten it.  place me affectionately before mrs Thweatt & the other beloved members of the once Eppington family and accept yourself assurances of my great esteem & respect. 
          
            Th:
            Jefferson
        